United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0790
Issued: November 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 1, 2018 appellant filed a timely appeal from a September 28, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUE
The issue is whether appellant has established more than 10 percent permanent impairment
of her left upper extremity, for which she previously received schedule award compensation.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its September 28, 2017
decision. However, section 501.2(c)(1) of the Board’s Rules of Procedure provides: “The Board’s review of a case
is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence not
before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the
Board is precluded from reviewing this evidence for the first time on appeal. Id.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as presented
in the prior Board decision are incorporated herein by reference. The relevant facts are as follows.
On April 4, 2006 appellant, then a 40-year-old mail carrier, filed a notice of recurrence
(Form CA-2a) alleging a recurrence of her medical condition on September 28, 2006 due to her
March 1, 1999 employment injury, which was accepted by OWCP under File No. xxxxxx171.4
OWCP developed this 2006 claim as a new occupational disease claim, under OWCP File No.
xxxxxx985.
Appellant underwent a left shoulder magnetic resonance imaging (MRI) scan on March 5,
2012 which demonstrated impingement and heterogeneous signals in the supraspinatus and
infraspinatus tendons. She underwent a cervical MRI scan on August 1, 2012 which indicated
mild diffuse asymmetrical disc bulges and posterocentral disc protrusions at C3-4 through C6-7
levels with straightening of the cervical lordosis, suggestive of paraspinal muscle spasm.
Appellant underwent a nerve conduction velocity study on April 3, 2013 which was read as
abnormal and indicative of a right C6 upper trunk entrapment. She also underwent a November 8,
2013 MRI scan of the left shoulder which demonstrated partial thickness tear of the supraspinatus
tendon with underlying acromiohumeral impingement and degenerative changes of the
acromioclavicular (AC) joint.
Appellant’s attending physician, Dr. Samy F. Bishai, an orthopedic surgeon, completed a
report on February 11, 2014 and opined that appellant had reached maximum medical
improvement. He noted that her left shoulder was tender overlying the anterior, lateral, and
posterior aspects of the shoulder joint. Dr. Bishai used the range of motion (ROM) method of
rating permanent impairment and found 80 degrees of flexion, 20 degrees of extension, 80 degrees
of abduction, 15 degrees of adduction, 50 degrees of external rotation, and 40 degrees of internal
rotation. He found reduced sensation in the ulnar nerve distribution of the left hand with a positive
Tinel’s sign and a positive Phalen’s test. Dr. Bishai diagnosed chronic cervical strain, cervical
disc syndrome, internal derangement of the left shoulder, radiculopathy of the upper extremities
bilaterally, carpal tunnel syndrome of the left hand, and left shoulder impingement syndrome. He
opined that appellant’s left shoulder should be evaluated for permanent impairment purposes based
on her loss of ROM. Dr. Bishai referenced Table 15-34 of the A.M.A., Guides5 and found that 80
degrees of flexion was 9 percent permanent impairment, that 20 degrees of extension was 2 percent
permanent impairment, that 80 degrees of abduction was 6 percent permanent impairment, that 15
degrees of adduction was 1 percent permanent impairment, that 20 degrees of internal rotation was
4 percent permanent impairment, and that 50 degrees of external rotation was 2 percent permanent

3

Docket No. 16-1558 (issued April 4, 2017).

4

OWCP had accepted appellant’s claim for cervical sprain and aggravation of left shoulder tendinitis on
June 21, 2006.
5

A.M.A., Guides 475, Table 15-34.

2

impairment. He concluded that appellant had 24 percent permanent impairment of her left arm
using the ROM method.
On April 1, 2014 appellant filed a schedule award claim (Form CA-7).
By decision dated April 8, 2014, OWCP accepted the additional conditions of sprain of the
neck, calcifying tendinitis of the left shoulder, and aggravation of displacement of cervical disc
without myelopathy.
Appellant underwent a cervical MRI scan on April 17, 2014 which demonstrated a disc
bulge at C4-5 which indented the anterior thecal sac, disc herniation at C5-6, as well as disc bulge,
and herniation at C6-7.
Dr. Harvey Bishow, a Board-certified orthopedic surgeon, examined appellant on May 19,
2014 and also used the ROM method of rating permanent impairment. He found 160 degrees of
abduction, 130 degrees of flexion, 60 degrees of internal rotation, and normal external rotation.
Dr. Bishow noted that appellant had requested a surgical evaluation of her left shoulder. He then
provided an impairment rating based on both her loss of range of motion in the left shoulder as
well as a rating using the diagnosis-based impairment (DBI) method of impairment rating for a
partial rotator cuff tear. Dr. Bishow combined these impairment ratings to reach 13 percent
permanent impairment of the left upper extremity.
OWCP’s medical adviser, Dr. James A. Dyer, a Board-certified orthopedic surgeon,
reviewed Dr. Bishow’s report and determined that appellant was not entitled to a permanent
impairment rating based on both DBI and ROM. He reviewed Dr. Bishow’s range of motion
examination findings and found that under Table 15-34 she had eight percent permanent
impairment of her left upper extremity.
By decision dated June 26, 2014, OWCP granted appellant a schedule award for eight
percent permanent impairment of her left upper extremity. Appellant disagreed with this decision
and requested an oral hearing before an OWCP hearing representative. The hearing was held on
July 3, 2014.
By decision dated April 30, 2015, OWCP’s hearing representative set aside OWCP’s
June 26, 2014 schedule award decision and remanded the case for referral to a second opinion
physician to determine which of appellant’s left shoulder conditions were related to her
employment and whether she had any permanent impairment of the left upper extremity warranting
a schedule award.
OWCP developed a statement of accepted facts (SOAF) on May 11, 2015 which listed the
accepted conditions as neck sprain, aggravation of left shoulder tendinitis, and aggravation of
displacement of cervical disc without myelopathy. It included that appellant had three other
claims: File No. xxxxxx171, under which OWCP accepted neck and left trapezius injuries; File
No. xxxxxx076, under which OWCP accepted lumbar and cervical strains; and File No.
xxxxxx535, under which OWCP accepted adhesive capsulitis of the right shoulder.

3

On May 18, 2015 OWCP referred appellant for a second opinion evaluation, with
Dr. William Dinenberg, a Board-certified orthopedic surgeon, to determine the extent of her
permanent impairment for schedule award purposes. Dr. Dinenberg completed a report on
June 9, 2015. He reviewed her medical history and diagnostic studies. Dr. Dinenberg performed
a physical examination and found left shoulder range of motion at 120 degrees of flexion, 50
degrees of extension, 20 degrees of internal rotation, 70 degrees of external rotation, 90 degrees of
abduction, and 40 degrees of adduction. He noted that appellant had a positive impingement sign
with normal muscle strength and no acromioclavicular (AC) joint pain to palpation. Dr. Dinenberg
reported that she had positive Phalen’s test, positive Tinel’s sign, and positive carpal tunnel
compression test at the left wrist. He found decreased sensation to light touch in the left small
finger, ring finger, and thumb. Dr. Dinenberg diagnosed aggravation of left shoulder tendinitis,
and sprain of the cervical spine with aggravation of cervical disc displacement without
myelopathy. He utilized the ROM method and correlated appellant’s left shoulder loss of ROM
with the A.M.A., Guides and found that she had 3 percent permanent impairment due to 120
degrees of flexion, 4 percent permanent impairment due to 20 degrees of internal rotation, and 3
percent permanent impairment due to 90 degrees of abduction for a total permanent impairment
rating of 10 percent of the left upper extremity.
OWCP’s medical adviser, Dr. H.P. Hogshead, a Board-certified orthopedic surgeon,
reviewed the medical evidence of record on July 24, 2015 and found that Dr. Dinenberg’s report
established appellant’s permanent impairment for schedule award purposes at 10 percent of the
left upper extremity due to loss of range of motion.
By decision dated July 28, 2015, OWCP granted appellant a schedule award for an
additional 2 percent permanent impairment of her left upper extremity, for a total 10 percent
permanent impairment.
On August 5, 2015 appellant disagreed with this decision and requested an oral hearing
before an OWCP hearing representative which was held on March 15, 2016. Appellant’s
representative contended that Dr. Bishai’s impairment rating was the most appropriate.
Appellant subsequently submitted an April 7, 2016 left shoulder MRI scan, which
demonstrated rotator cuff tendinosis with a partial thickness tear of the supraspinatus tendon and
a partial thickness tear of the infraspinatus tendon. This MRI scan also demonstrated mild chronic
AC joint osteoarthrosis and mild bursitis.
Appellant submitted a report from Dr. Bishai completed on July 4, 2015. In his
examination of her left shoulder, Dr. Bishai found loss of range of motion including forward
elevation of 75 degrees, backward elevation of 15 degrees, abduction of 75 degrees, adduction of
15 degrees, external rotation of 40 degrees, and internal rotation of 20 degrees. He found
electrodiagnostic evidence consistent with cervical radiculopathy affecting the upper extremities.
Dr. Bishai diagnosed chronic cervical strain, cervical disc syndrome, internal derangement of the
left shoulder, bilateral radiculopathy of the upper extremities, left carpal tunnel syndrome, and left
shoulder impingement syndrome. He reviewed Dr. Dinenberg’s report and disagreed with his
findings of appellant’s range of motion. Dr. Bishai noted, “I have seen [appellant] numerous times
and I conducted this examination many times and the range of motion figures have remained very

4

close every time I do the examination, so my impairment rating is based on multiple visits and
many range of motion examinations at different times.” He opined that Dr. Dinenberg’s
examination was very brief and that he did not “do much” of a complete examination in every
movement.
By decision dated May 26, 2016, OWCP’s hearing representative found that appellant had
not established more than 10 percent permanent impairment of her left upper extremity. She found
that Dr. Dinenberg’s impairment rating based on his range of motion figures was appropriate.
On June 9, 2016 appellant’s representative requested reconsideration of the May 26, 2016
decision and alleged an unresolved conflict of medical opinion evidence between appellant’s
treating physician and OWCP’s medical adviser.
In a decision dated June 16, 2016, OWCP declined to reopen appellant’s claim for
consideration of the merits as no additional factual or medical evidence was submitted in support
of her request for reconsideration. Counsel appealed the May 26 and June 16, 2016 decisions to
the Board. In its April 4, 2017 decision,6 the Board set aside OWCP’s May 26 and June 16, 2016
decisions and directed OWCP to issue a de novo decision on appellant’s claim for an upper
extremity schedule award following the procedures as set forth in T.H.,7 for evaluating upper
extremity cases in which evaluation was possible under either the ROM or diagnosis-based
impairment (DBI) methodologies.
On July 7, 2017 OWCP declared a conflict in the medical opinion evidence and referred
appellant for an impartial medical examination with Dr. Robert Elkins, a Board-certified
orthopedic surgeon, to resolve a conflict of medical opinion regarding appellant’s impairment
rating for schedule award purposes.
In a report dated July 25, 2017, Dr. Elkins reviewed the SOAF and medical treatment
history. He performed a physical examination and diagnosed chronic neck and left shoulder pain,
chronic herniated discs at C5-6 and C6-7 with a negative neurologic examination, abnormal nerve
conduction study with right C7 upper trunk entrapment, and partial thickness tear of the
supraspinatus as demonstrated on MRI scan as well as mild adhesive capsulitis of the left shoulder.
Dr. Elkins found few objective physical findings beyond the positive imaging and nerve
conduction studies. He noted that appellant’s shoulder range of motion was normal except for
abduction at 140 degrees. Dr. Elkins found that appellant had a normal neurologic examination
with equal reflexes, sensation, and motor strength. He responded to OWCP’s questions regarding
appellant’s percentage of permanent impairment for schedule award purposes and provided his
impairment rating based on appellant’s neck, left shoulder torn rotator cuff, and radiculopathy.
Dr. Elkins diagnosed sprain/strain of the shoulder in addition to the small rotator cuff tear and
found appellant had a class 1 or five percent upper extremity impairment due to this condition with
no modifiers for neurologic changes, sensory, motor, or functional changes. He noted that
Dr. Bishai’s impairment rating of 24 percent was based on loss of range of motion in her left
6

Supra note 3.

7

Docket No. 14-0943 (issued November 25, 2016).

5

shoulder, but that her range of motion had improved and were essentially unremarkable.
Dr. Elkins found electrodiagnostic evidence of radiculopathy affecting her left upper extremity.
He noted, “Converting her spinal impairment to a left upper extremity impairment, I agree with a
10 percent impairment rating to the left upper extremity for her combined rotator cuff and
radiculopathy.” Dr. Elkins found that appellant had no more than 10 percent permanent
impairment of her left upper extremity.
In a decision dated September 28, 2017, OWCP found that, based on Dr. Elkins’ report,
appellant had no more than 10 percent permanent impairment of her left upper extremity for which
she previously received schedule award compensation. It thus denied appellant’s request for an
additional schedule award.
LEGAL PRECEDENT
The schedule award provisions of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for loss
of loss of use, of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so that
there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides, published in 2009.10
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class of diagnosis (CDX) condition, which is then adjusted by grade modifiers based
on functional history (GMFH), physical examination (GMPE) and clinical studies (GMCS). The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11 OWCP
procedures provide that, after obtaining all necessary medical evidence, the file should be routed
to a medical adviser for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified.12
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
8

Supra note 1 at § 8107.

9

20 C.F.R. § 10.404.

10

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides. A.M.A.,
Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability
Claims, Chapter 2.808.5 (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
11

A.M.A., Guides 411.

12
P.R., Docket No. 18-0022 (issued April 9, 2018); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6f (March 2017).

6

diagnosis-based sections are applicable.13 If ROM is used as a stand-alone approach, the total of
motion impairment for all units of function must be calculated. All values for the joint are
measured and added.14 Adjustments for functional history may be made if the evaluator
determines that the resulting impairment does not adequately reflect functional loss and functional
reports are determined to be reliable.15
Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).”
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the
[A.M.A.,] Guides allow for the use of both the DBI and ROM methods to calculate
an impairment rating for the diagnosis in question, the method producing the
higher rating should be used.”16 (Emphasis in the original.)
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available
evidence.”17

13

A.M.A., Guides 461.

14

Id. at 473.

15

Id. at 474.

16

FECA Bulletin No. 17-06 (issued May 8, 2017); A.G., Docket No. 18-0329 (issued July 26, 2018).

17

Id.

7

ANALYSIS
The Board finds that this case is not in posture for decision.
As noted above, FECA Bulletin No. 17-06 provides that, if the rating physician provided
an assessment using the ROM method and the A.M.A., Guides allows for use of ROM for the
diagnosis in question, the DMA should independently calculate impairment using both the ROM
and DBI methods and identify the higher rating for the CE.18
The Board therefore finds that this case requires further development of the medical
evidence. Since Drs. Bishai, Bishow, and Dinenberg provided a rating based upon appellant’s loss
of range of motion of her left upper extremity , which is allowed (by asterisk) pursuant to Table
15-5 of the A.M.A., Guides,19 OWCP should have referred these reports as well as Dr. Elkins
July 25, 2017 report utilizing the DBI methodology to an OWCP medical adviser for calculation
appellant’s impairment using both the ROM and DBI methods under the relevant standards of the
sixth edition of the A.M.A., Guides, and identification of the higher rating for the claims examiner.
If the medical evidence of record is insufficient for OWCP’s medical adviser to render a rating
using the ROM or DBI method, he should advise as to the medical evidence necessary to complete
the rating.20
This case will therefore be remanded for application of the new OWCP procedures found
in FECA Bulletin No. 17-06. After such further development of the medical evidence as necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

18

Id.

19

A.M.A., Guides 401-02, Table 15-5.

20

Supra note 16.

8

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: November 13, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

